UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7053



BENJAMIN HENDERSON JONES,

                                             Plaintiff - Appellant,

          versus

J. SARGENT REYNOLDS COMMUNITY COLLEGE, its
Teachers,   Officers,    Agents,    Attorneys,
Proxies, Employees, Affiliates; D. GUILLORY;
EDWARD MURRAY; RON ANGELONE; JAMES S. GILMORE,
III; DOUGLAS WILDER; GEORGE F. ALLEN,
Governor,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-616-AM)

Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Benjamin Henderson Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Jones appeals from a district court order dismissing

his complaint without prejudice for failure to amend and particu-

larize his complaint and denying his motions for default judgment

and a temporary restraining order. We dismiss the appeal.

     The district court's dismissal order makes clear that Jones
may save his complaint by amendment. Thus, this appeal of that

order is interlocutory. Domino Sugar Corp. v. Sugar Workers Local
293, 10 F.3d 1064, 1067 (4th Cir. 1993). Regarding the portion of

the order denying Jones's request for a temporary restraining

order, a request regarding facts unbound to the substance of the

initial complaint, we find no extraordinary circumstances that
would merit allowing an interlocutory appeal. Virginia v. Tenneco,
Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

     Thus,    we dismiss Jones's appeal. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2